Citation Nr: 0947885	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  07-25 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for posttraumatic stress disorder (PTSD) from August 30, 
2006.

2.  Entitlement to a rating in excess of 30 percent for PTSD 
from July 22, 2009.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1944 to 
October 1946. 
 
This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas which granted service connection for PTSD and 
assigned a 10 percent rating effective August 30, 2006.

In December 2008, the Veteran testified at a hearing at the 
Little Rock RO before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.

The Board remanded the issue in March 2009 for further 
development and adjudicative action.  While the case was 
undergoing development a 30 percent rating was assigned, 
effective July 22, 2009.  The issues have been 
recharacterized as set forth on the title page.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  From August 30, 2006, the Veteran's service-connected 
PTSD manifested in mild symptoms to include nightmares and 
anxiety.

2.  From September 17, 2007, the Veteran's service-connected 
PTSD manifested in anxiety, depression, panic attacks, sleep 
problems, social withdrawal, suspiciousness and memory loss.  
More severe symptoms were not shown.

CONCLUSIONS OF LAW

1.  From August 30, 2006, the criteria for a rating in excess 
of 10 percent for PTSD have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & West Supp 2009); 38 C.F.R. §§ 4.3, 
4.7, 4.130, Diagnostic Code 9411 (2009).

2.  With resolution of reasonable doubt in the appellant's 
favor, from September 17, 2007, the criteria for a rating of 
30 percent for PTSD, but no more, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & West Supp 2009); 38 C.F.R. §§ 4.3, 
4.7, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121. 

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In this case, in a September 2006 letter, issued prior to the 
decision on appeal, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate a claim for an increased rating, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA.  The 
September 2006 letter also advised the Veteran of the 
evidence needed to establish a disability rating and 
effective date.

In Dingess, the Court held that in cases in which service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i), 73 FR 23353-
56 (April 30, 2008).  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 
(2008) (where a party appeals from an original assignment of 
a disability rating, the claim is classified as an original 
claim, rather than as one for an increased rating); see also 
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that 
initial appeals of a disability rating for a service-
connected disability fall under the category of "original 
claims").

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, post service treatment 
records, hearing testimony, lay statements, and examination 
reports.    

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between the Veteran and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence without prejudice to the Veteran.  As such, 
there is no indication that there is any prejudice to the 
Veteran by the order of the events in this case.  See 
Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Any error in the sequence of events or content 
of the notice is not shown to have affected the essential 
fairness of the adjudication or to cause injury to the 
Veteran.  See Pelegrini, 18 Vet. App. at 121.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2009); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2009); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2009); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2009).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the claimant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as 'staged' ratings.  See also Hart 
v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's PTSD is rated under Diagnostic Code 9411.  38 
C.F.R. § 4.130.  A 10 percent rating is warranted for PTSD 
where there is occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication. 
 
A 30 percent rating requires occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversion normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events). 
 
A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. 
 
A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affected the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships. 
 
A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. 38 C.F.R. § 
4.130, Diagnostic Code 9411. 
 
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.  

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM- 
IV)).  A GAF score of 61 to 70 indicates some mild 
symptomatology (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or social 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, with some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  

While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM IV, it does not assign 
disability percentages based solely on GAF scores.  See 
38 C.F.R. § 4.130 (2009).  

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Turning to the evidence of record, private treatment records 
dated October and November 2006 indicate that the Veteran was 
diagnosed with anxiety.  There were complaints of difficulty 
sleeping.  There were no signs of depression, nervousness, or 
irritability.

The Veteran was afforded a VA examination during June 2007.  
The Veteran reported a hyperstartle response; problems 
sleeping; and nervousness.  The Veteran indicated he was on 
medication from his primary care physician for these 
symptoms.  The Veteran indicated that he was married for 63 
years until his wife passed away during January 2007.  He 
additionally maintained a relationship with his three 
children.  The Veteran worked for the same company for 22 
years, was laid off, and did some additional work as a 
carpenter until 1989.  The Veteran regularly attended church 
and spent time visiting with neighbors and other church 
members.  

On mental status examination, the Veteran had good hygiene; 
appropriate mood and affect; speech was clear and 
discernible; oriented times three; no difficulty with 
immediate recall, but on the delayed recall he could only 
recall one of the three words; he could not do serial threes 
or sevens; could not spell world backwards; had difficulty 
copying intersecting pentagons correctly; had no delusions or 
hallucinations; and denied thoughts of homicide or suicide.  
The Veteran's GAF score was reported as 60.

The Veteran submitted various lay statements from family 
members and friends during September 2007.  The statements 
indicated that the Veteran had become additionally withdrawn 
and anxious since his wife's illness and subsequent death.  

On the Veteran's Form 9, submitted September 2007, the 
Veteran indicated that he had sleep impairment, memory loss, 
panic attacks, suspiciousness, anxiety and depressed mood.

The Veteran indicated during his December 2008 hearing that 
he did not like to be around crowds of people and that he was 
on many medications for his mental health problems.

The Veteran was afforded an additional VA examination during 
July 2009.  The Veteran reported he had problems with sleep; 
anxiety when in public; depression; auditory hallucinations 
since service and problems with relationships.  On mental 
status examination, the Veteran was reported as being well 
groomed; with good eye contact; attentive and very 
cooperative; with no psychomotor agitation or retardation; 
speech was at a normal rate/volume/tone; thoughts were 
logical and goal directed with no racing or disorganized or 
circumstantial thoughts; no homicidal or suicidal ideation 
was noted; he had fair short and long term memory; attention 
was reported as good; thoughts tended to be concrete; simple 
calculations were within normal limits; concerning insight, 
the Veteran was aware of current stressors and illness; and 
he was reported as able to make good decisions.  The examiner 
indicated that the Veteran had symptoms of anxiety and 
depression; low mood; no energy; anhedonia; difficulty 
falling asleep; irritability; slight memory loss; and panic 
attacks.  These symptoms were indicated as worse than at his 
previous VA examination.  The Veteran's GAF score was 
indicated at between 50 and 60.  

The Board notes that the initial evidence of record 
consistently reflects that the Veteran has mild PTSD symptoms 
to include information gathered from the Veteran's private 
medical records and a VA examination.  It was initially noted 
in the appeal period that there were problems with sleep, but 
no signs of depression, nervousness or irritability.  Thus, 
prior to and during the June 2007 examination, a rating in 
excess of 10 percent is not warranted.  

In this regard, the Board notes that the Veteran reported he 
was married for more than sixty years prior to his wife's 
death; he socialized with neighbors and other church members; 
he maintained relationships with his children; and the only 
noted self-reported symptomatology was problems sleeping, a 
hyperstartle response and anxiety.  

However, the Board notes that lay statements and the 
Veteran's statement submitted during September 2007 indicates 
that the Veteran's condition had worsened, consistent with a 
30 percent rating.  Thus, after resolving all doubt in the 
Veteran's favor, a 30 percent rating is granted from 
September 17, 2007 - the date on which the Veteran first 
presented evidence of a worsening of his condition, 
consistent with a 30 percent disability rating for PTSD. 

Concerning a higher rating for the Veteran's PTSD from 
September 17, 2007,  the Board finds that the preponderance 
of the evidence is against a finding that the Veteran's 
symptomatology more nearly approximates that contemplated in 
the 50 percent disability rating.  While the Veteran claimed 
during his July 2009 VA examination that he has auditory 
hallucinations, such singular symptom, when considered with 
his other symptomatology, does not reflect a level of 
disability consistent with the criteria for a 50 percent 
rating.  In this regard, the Board notes that the Veteran 
does not have a flat affect; circumstantial, circumlocutory, 
or stereotyped speech; difficulty in understanding complex 
commands; short and long term memory impairment; impaired 
judgment; impaired abstract thinking; or the inability to 
establish and maintain effective relationships.  Further, the 
Veteran's depressed mood, anxiety, suspiciousness, occasional 
panic attacks, chronic sleep impairment and mild memory loss 
claimed from September 17, 2007 are contemplated in the 30 
percent disability rating.  

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case there are no exceptional or unusual factors with regard 
to the PTSD.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) ("[R]ating schedule will apply unless 
there are 'exceptional or unusual' factors which render 
application of the schedule impractical.").  Here, the rating 
criteria reasonably describe the Veteran's disability level 
and symptomatology and provides for additional or more severe 
symptoms than currently shown by the evidence; thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral for extraschedular consideration is 
not warranted. 



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an initial rating in excess of 10 percent for 
PTSD from August 30, 2006 to September 17, 2007, is denied.  

Entitlement to a rating of 30 percent, but no more, for PTSD 
from September 17, 2007 is granted, subject to the 
regulations applicable to the payment of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


